Electronically Filed
                                                         Supreme Court
                                                         SCWC-XX-XXXXXXX
                                                         05-SEP-2019
                           SCWC-XX-XXXXXXX               11:01 AM

             IN THE SUPREME COURT OF THE STATE OF HAWAI#I


                       ROYNES JOSEPH DURAL, II,
                   Respondent/Plaintiff-Appellant,

                                 vs.

                          STATE OF HAWAI#I,
                   Petitioner/Defendant-Appellee.


         CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
             (CAAP-XX-XXXXXXX; S.P.P. NO. 09-1-0015)

             ORDER DISMISSING CERTIORARI PROCEEDING
            (By: Nakayama, Acting C.J., McKenna, J.,
  Circuit Judge Nacino in place of Recktenwald, C.J., recused,
     Circuit Judge Eddins in place of Pollack, J., recused,
 and Circuit Judge Castagnetti in place of Wilson, J., recused)

          Upon further consideration of the records and files in

this case, it appearing that the writ of certiorari herein was

improvidently granted,

          IT IS HEREBY ORDERED that this certiorari proceeding is

dismissed.

          DATED:    Honolulu, Hawai#i, September 5, 2019.

                                   /s/ Paula A. Nakayama

                                   /s/ Sabrina S. McKenna

                                   /s/ Edwin C. Nacino

                                   /s/ Todd W. Eddins

                                   /s/ Jeannette H. Castagnetti